30TH DISTRICT COURT                              FILED IN
                                                   WICHITA COUNTY COURTHOUSE           2nd COURT OF APPEALS
PRESIDING JUDGE:                                     900 7TH STREET. ROOM 360           FORT WORTH,     TEXAS
                                                                                                   TELEPHONE: 9401766-8180
 Robert P.Brotherton                              WICHITA FALLS. TEXAS 76301·2483                        FAX: 9401766-8253
                                                                                      11/30/2015 10:52:25 AM
             OFFICIAL COURT REPORTER:
                                                                                            DEBRA SPISAK
              Leslie C.Ryan·Hash
                                                                                               Clerk




           April 16, 2015

           Court of Appeals
           Second District of Texas
           401 W. Belknap, Suite 9000
           Fort Worth, TX 76196

           RE:         Cause No. 176,514-A
                       Court of Appeals Number 02-15-00215-CV
                       Texas Workforce Commission vs. Wichita County
                       30th District Court, Wichita Falls, Texas

           Dear Clerk:

                   In reference to the Reporter’s Record in the above cause, I have never received a request for the
           transcript nor have I received payment for same. The only Reporter’s Record I have would be on the
           Motion For New Trial which was held on June 8, 2015.

                       If you have any questions, please feel free to contact me.

           Sincerely,

           /s/ Leslie C. Ryan-Hash

           Leslie C. Ryan-Hash, CSR